Citation Nr: 1241553	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  05-17 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for residuals of a head injury, to include as secondary to service-connected ischemic heart disease and coronary artery disease, status post myocardial infarction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1968 to October 1972.  He is the recipient of the Purple Heart medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In July 2006, the Veteran testified at a travel board hearing before a Veterans Law Judge.  A copy of the transcript is of record.  

The Board notes that the Veterans Law Judge who presided over the July 2006 hearing is no longer employed by the Board.  The Veteran was apprised of this fact in a letter from the Board dated in September 2012.  He was also informed that the law provides that the Veterans Law Judge who conducts a hearing in a case shall participate in the final determination of a veteran's claim, and was asked whether he wished to exercise his right to testify at a new hearing before another Veterans Law Judge.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2012).  As of this date, no response has been received from the Veteran.  Therefore, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2012).  

In June 2007, April 2009, and November 2010, the Board remanded the claims for additional development.  The case has been returned to the Board for further appellate review.  



FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service.  

2.  The Veteran sustained a low back injury in service.  

3.  Symptoms of a low back disorder were not chronic in service.  

3.  Symptoms of a low back disorder have not been continuous since service separation.  

4.  The Veteran's current low back disorder, diagnosed as chronic lumbar strain with no evidence of lumbar radiculopathy, is not related to active service.  

5.  The Veteran sustained a head injury in service.  

6.  Symptoms of residuals of a head injury were not chronic in service.  

7.  Symptoms of residuals of a head injury have not been continuous since service separation.  

8.  The Veteran's current residuals of a head injury, diagnosed as headaches and chronic cerebrovascular disease, are not related to active service.  

9.  The Veteran's current residuals of a head injury, diagnosed as headaches and chronic cerebrovascular disease, is permanently worsened in severity by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) (2012).  

2.  Residuals of a head injury were not incurred in service; however, resolving reasonable doubt in the Veteran's favor, residuals of a head injury, diagnosed as headaches and chronic cerebrovascular disease, are aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely February 2004 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  See also the June 2007 VCAA letter.  In the June 2007 letter, the RO provided notice regarding the provisions for disability ratings and for the effective dates of the claims.  Although the notice was not issued before initial rating decision on appeal, the Veteran has not been prejudiced as the claim was readjudicated in a February 2009 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Regarding the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including obtaining VA medical examinations for the claims on appeal.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include the statements of the Veteran, and provided rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal for service connection has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA treatment records, private treatment records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 
38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids a veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The following diseases are deemed associated with herbicide exposure, under VA law:  AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina),  All chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, Acute and subacute peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), 

The foregoing diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  

A disease associated with exposure to certain herbicide agents listed in § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service, provided that such disease shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a).  

The Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  As of May 2008, these included cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); breast cancer; cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine); leukemia (other than chronic lymphocytic leukemia (CLL)); cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); movement disorders (including Parkinson's disease and amyotrophic lateral sclerosis (ALS)); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal, metabolic, and digestive disorders (changes in liver enzymes, lipid abnormalities, and ulcers); immune system disorders (immune suppression, allergy, and autoimmunity); ischemic heart disease; circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, i.e., infertility, spontaneous abortion, neonatal or infant death and stillbirth in offspring of exposed people, low birth weight in offspring of exposed people, birth defects (other than spina bifida) in offspring of exposed people, childhood cancer (including acute myelogenous leukemia) in offspring of exposed people; and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 75 Fed. Reg. 32540-03(2010). 

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, 
(2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection for a Low Back Disorder

At the July 2006 Board hearing, the Veteran testified that that while stationed in the demilitarized zone (DMZ) he went out on patrol.  He testified that on one occasion the armored personnel carrier (APC) transporting the Veteran and fellow soldiers was struck by a rocket with explosive force that was sufficient to kill two of the occupants, with injuries to the Veteran, including shrapnel injury to the arm and head, as well as further injury to the head and back.  The Veteran attributes the low back disorder to this in-service incident.  The Veteran further asserts that he has suffered from continuous back problems since military service.  

At the outset, while it has been determined that the Veteran served in Vietnam during the Vietnam Era, and is presumed to have been exposed to herbicide agents during service, chronic lumbar strain is not among the diseases listed under 38 C.F.R. § 3.309(e), for which presumptive service connection based on herbicide exposure is available; therefore, there is no basis for a presumptive grant of service connection for chronic lumbar strain.  Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claim on a direct basis.  See Combee, 34 F.3d at 1043-1044.  

The Board finds that the Veteran sustained a low back injury in service.  As reflected in the April 2009 remand, the Board found it appropriate, based on the Veteran's documented combat service, to accept without further proof his account of an incident in which his APC was struck by a rocket with explosive force sufficient to kill two of the occupants, with injuries to the Veteran, including shrapnel injury to the arm and head and injuries to the head and back.  The Veteran is competent to report such explosion and a low back injury in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  Because the Board has found that the Veteran engaged in combat, the Board accepts as credible the Veteran's assertion of a low back injury in service as consistent with the duties and circumstances of his service.  See 
38 U.S.C.A. § 1154(b).  

The Board finds that, notwithstanding the combat injury, the weight of the evidence demonstrates that the Veteran did not have chronic low back disorder symptoms in service.  Service treatment records are negative for any complaints or treatment for a low back injury.  The evidence in this case includes the October 1972 report of medical examination at service separation and the October 1972 report of medical history.  The October 1972 report of medical examination is negative for any reports of low back disorder symptoms, and on the October 1972 report of medical history the Veteran denied any history or complaints of recurrent back pain.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of a low back injury in service, or complaints, treatment, or diagnosis of a low back disorder either during service or at service separation in October 1972.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

The Board next finds that the weight of the evidence demonstrates that symptoms of a low back disorder have not been continuous since service separation in October 1972, and that the Veteran's assertions of continuous post-service symptoms are not credible.  As indicated, at the October 1972 examination prior to service separation, the Veteran denied any disability or symptoms of low back pain.  Following service separation in October 1972, the evidence of record shows no complaints, diagnosis, or treatment for low back pain until September 1999.  The absence of post-service complaints, findings, diagnosis, or treatment after service prior to September 1999 is one factor that tends to weigh against a finding of either a low back disorder in service or continuous low back disorder symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

The Board further finds that the weight of the evidence demonstrates that the Veteran's current low back disability, diagnosed as chronic lumbar strain with no evidence of lumbar radiculopathy, is not related to his active service.  The Veteran underwent several VA examinations to determine the etiology of the low back disorder.  Beginning in July 2008, the Veteran was afforded a VA examination.  In the July 2008 VA examination report, the VA examiner indicated that the claims file was unavailable for review.  After physical examination testing, the VA examiner diagnosed the Veteran with lumbosacral strain.  In a follow-up addendum dated August 2008, the VA examiner stated that a review of the claims file was conducted, and it was concluded that the Veteran's chronic lumbosacral strain is less likely than not related to the Veteran's military service.  The examiner explained that there is insufficient data to conclude that the Veteran's low back disorder is service-related.  The examiner based the conclusion on the Veteran's examination findings, radiographic evidence, and the Veteran' history.  As the Board concluded that the 2008 VA examiner did not base the examination and opinion on the presumed premise that the Veteran suffered a low back injury in service, and the substance of the examination report, particularly the August 2008 VA addendum suggested that the examiner rejected any such account of injuries in service, an additional VA examination was deemed warranted.  See the April 2009 Board remand.  

In July 2010, the Veteran underwent a VA examination for the low back disorder.  Again, the examiner failed to recognize the fact of a back injury during the reported combat incident in service, and instead emphasized in the examination report the absence of documentation of a back injury in service.  The VA examiner concluded that there was no link between the Veteran's low back disorder and any event in service because there was "no information on the C-file about the injury and subsequent complaint of low back pain."  As the July 2010 VA examiner failed to acknowledge that the Veteran sustained an injury to his back during a combat incident, as alleged by the Veteran and consistent with the circumstances of combat, the Board remanded the claim for a subsequent examination for opinion based on this fact.  See the November 2010 Board remand.  

In January 2011, the Veteran underwent a VA examination for the low back disability.  The Veteran reported while being deployed in Vietnam, lead shrapnel hit the corner of his vehicle, throwing him against the door.  At the time of the examination, the Veteran denied low back pain, but indicated that moderate flare-ups of low back pain are approximately every second day, lasting approximately 45 minutes and often caused by bending over.  After physical examination testing and review of the claims file, the VA examiner diagnosed the Veteran with chronic lumbar strain with no evidence of lumbar radiculopathy.  The VA examiner opined that the Veteran's low back disability is "less likely than not" due to the Veteran's injuries incurred during the combat incident in Vietnam.  The examiner reasoned that, after being discharged from service, the Veteran was able to maintain employment as a painter for over 17 years and worked at a carpet placement company, and was able to perform activities pertaining to employment despite the injuries associated with the combat incident.  

The Board finds that the weight of the competent evidence demonstrates no relationship between the Veteran's current low back disorder and his military service, including no credible evidence of continuity of symptomatology of a low back disorder which would serve either as a nexus to service or as the basis for a medical nexus opinion.  The Veteran has only asserted in the barest of terms that he injured his back and service, and that he now has a low back disability that he feels is related.  

On the question of the relationship between the current low back disability to service, the only probative nexus opinion on file, the January 2011 VA medical opinion, weighs against the claim.  The January 2011 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA physician was informed of the pertinent evidence.  The VA physician reviewed the claims file and fully articulated the opinion.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a low back disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for Residuals of a Head Injury, to Include Headaches

At the July 2006 Board hearing, the Veteran testified that while stationed in the DMZ he went out on patrol.  He testified that on one occasion the armored personnel carrier (APC) transporting the Veteran and fellow soldiers was struck by a rocket with explosive force that was sufficient to kill two of the occupants with injuries to the Veteran, including shrapnel injury to the arm and head, as well as further injury to the head and back.  The Veteran attributes the residuals of a head injury to this in-service incident.  The Veteran further asserts that he has suffered from continuous head problems since military service.  

The Board finds that the Veteran sustained a head injury in service.  As reflected in the April 2009 remand, the Board found it appropriate, based on the Veteran's documented combat service, to accept without further proof his account of an incident in which his APC was struck by a rocket with explosive force sufficient to kill two of the occupants, with injuries to the Veteran, including shrapnel injury to the arm and head and injuries to the head and back.  The Veteran is competent to report a head injury in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  Because the Board has found that the Veteran engaged in combat, the Board accepts as credible the Veteran's assertion of a low back injury in service as consistent with the duties and circumstances of his service.  See 38 U.S.C.A. § 1154(b).  

The Board also finds that the weight of the evidence demonstrates that the Veteran did not have chronic head disorder symptoms in service.  Service treatment records are negative for any complaints or treatment for a head injury.  The evidence in this case includes the October 1972 report of medical examination at separation and the October 1972 report of medical history.  The October 1972 report of medical examination is negative for any reports of head disorder symptoms, and the Veteran denied having frequent or severe headaches, dizziness or fainting spells, or a head injury on the October 1972 report of medical history.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of a head injury in service, or complaints, treatment, or diagnosis of a head disorder either during service or at service separation in October 1972.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

The Board next finds that the weight of the evidence demonstrates that symptoms of a head disorder have not been continuous since service separation in October 1972, and that the Veteran's assertions of continuous post-service symptoms not to be credible.  As indicated, at the October 1972 examination prior to separation, the Veteran denied any disability or symptoms of a head injury.  Following service separation in October 1972, the evidence of record shows no complaints, diagnosis, or treatment for a head injury until August 2002.  The absence of post-service complaints, findings, diagnosis, or treatment after service prior to August 2002 is one factor that tends to weigh against a finding of either a head injury in service or continuous residuals of head injury symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

Further, there is no medical opinion that relates the residuals of a head injury to service.  In August 2009, the Veteran was afforded a VA examination.  The examiner noted that the claims file was unavailable for review, and concluded that there was no medical record of the reported incident in service.  After physical examination of the Veteran, the VA examiner stated that there were no organic neurological residual deficits from the in-service explosion.  As the August 2009 VA examiner failed to acknowledge that the Veteran did suffer injury to his head during a combat incident, as alleged by the Veteran and consistent with the circumstances of combat, the Board remanded the claim for a subsequent examination.  See the November 2010 Board remand.  In January 2011, the Veteran underwent an additional VA examination.  The Veteran reported having headaches in the late 1970s after a piece of shrapnel hit his head.  After review of the claims file and physical examination testing, the VA examiner diagnosed the Veteran with tension type of headaches.  In an addendum opinion dated June 2011, the VA examiner opined that the Veteran's residuals of a head injury, to include headaches and post cervical stroke, are less likely than not due to the service-related combat incident that caused shrapnel injuries to the head.  The examiner explained that after discharge from service, the Veteran was able to maintain employment as a painter and carpet placement worker with undue effects.  Therefore, the Veteran's residuals of a head injury are not directly related to his shrapnel injury sustained in service.  In any event, the Board reiterates that no medical opinion relates the Veteran's residuals of a head injury to service.  As such, the Board finds that a preponderance of the evidence is against a finding that residuals of a head injury are directly related to service.  38 C.F.R. § 3.303(d).  

The evidence in this case has raised the theory of secondary service connection.  To prevail on the issue of secondary service causation, the record must show 
(1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  Under Allen, secondary may be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Allen, 7 Vet. App. at 448.  

In this case, service connection for ischemic heart disease and coronary artery disease, status post myocardial infarction, has been established.  Additionally, the Veteran has been diagnosed with tension-type headaches, vascular headaches, and status post cerebrovascular accident with sensory loss and balance disturbance.  See VA outpatient treatment records dated June 2007 to October 2008.  The question for consideration is whether there is competent evidence establishing a connection between the Veteran's residuals of a head injury and the service-connected ischemic heart disease and coronary artery disease, status post myocardial infarction.  

VA outpatient treatment records dated June 2007 report that the Veteran's intake of nitrates due to his heart disability is a contributing factor of the vascular-type headaches.  In an October 2007 VA outpatient treatment note, a VA physician diagnosed the Veteran with status post cerebrovasuclar accident with sensory loss and balance disturbance with vascular headaches, all likely related to nitrates.  The physician noted that the Veteran takes nitrates for chest pain for his (service-connected) coronary artery disease.  In February 2008, a VA outpatient treatment note reflects diagnoses of status post cerebrovascular accident and vascular headaches, "related to nitrates."  

In July 2008, the Veteran was afforded a VA examination for residuals of a head injury.  The VA examiner diagnosed the Veteran with chronic cerebrovascular disease and concluded that while the stated diagnoses are not caused by the head trauma experienced in service, the diagnoses are "part of his chronic heart disease and peripheral vascular disease."

The Board finds to be credible the findings contained with the VA outpatient treatment records that the Veteran's residuals of a head injury are caused by the medication he is taking for his service-connected heart disease.  Additionally, the Board finds the July 2008 VA examiner's conclusion credible.  For these reasons, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's residuals of a head injury is permanently worsened in severity by the service-connected heart disability.  See Prejean, 13 Vet. App. 448-9 (holding that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's residuals of a head injury are aggravated by a service-connected disability; therefore, secondary service connection for residuals of a head injury as secondary to (aggravated by) ischemic heart disease and coronary artery disease, status post myocardial infarction, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310; Allen, supra.  


ORDER

Service connection for a low back disorder, to include as due to Agent Orange exposure, is denied.  

Service connection for residuals of a head injury, to the extent that it is aggravated by service-connected ischemic heart disease, coronary artery disease status post myocardial infarction, is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


